Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 6/15/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
In view of amendments, the Examiner withdraws the rejection mailed on 4/19/2022.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Claims 1-3 and 8-12, elected claims, are pending and are presented for examination.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al (US 20100007236 A1) in view of MIKSCHY (EP 3706287 A1, IDS).  

As for claim 1, Sano discloses a brushless direct current motor, comprising:
a rotor made up of at least one permanent magnet disposed on an outer face of the rotor [0002, 0046-0047] (obvious being the same through embodiments);
a stator inside which the rotor is inserted, the stator having a flat and unified outer face; and
a sleeve (11) surrounding an active part of the stator and defining a wall, wherein the active part (14) of the stator is the part of the stator provided with a winding (coil) and generating a magnetic field;
wherein:
said stator has at least three partitions (14), said partitions together defining at least two volumes (slot area between the partitions) for receiving at least three coils [0052] generating a magnetic field;
said sleeve surrounds said stator and said rotor; and
said sleeve comprises: 
at least one deformation zone (55, Figs. 9-10) adapted to (intended use) maintain an outer circularity of said sleeve when mounting said stator in said sleeve with a partition of said stator positioned adjacent said at least one deformation zone (the intended use is obvious as disclosed) [0013, 0020, 0076], wherein the deformation zone is formed by a purality of cutouts provided in the thickness of the wall (Figs. 9-10); and
at least one counterbore (two recesses at each of 55, see arrows in markup below), each counterbore having a rounded bottom (obvious as parallel to 53a and annular outer surfaces of 11) [0075, 0078] and extending over the length of an inner face of the sleeve (obvious since stacked plates) [0046]. 

    PNG
    media_image1.png
    342
    482
    media_image1.png
    Greyscale


Sano is silent to explicitly disclose wherein the permanent magnet extends over an entire length of the rotor; and “a cylindrical main body” such that said stator has at least three partitions radially extending from a cylindrical main body, each volume being closed by a second wall formed by a portion of said main body, connecting said partitions. 
MIKSCHY shows (Fig. 6) wherein the permanent magnet (15) extends over an entire length of the rotor (12); and “a cylindrical main body” such that said stator has at least three partitions radially extending from a cylindrical main body, each volume being closed by a second wall (inner cylinder ring) formed by a portion of said main body, connecting said partitions (Figs. 2-5). 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Sano and with that of MIKSCHY for an increased torque, high level of efficiency, and increases the stability of the entire laminated core of the stator [0012, MIKSCHY].  

As for claim 2, Sano as combined discloses the motor according to claim 1, wherein said second wall formed by said main body of said stator comprises a thinner zone defined by a grooving provided in said second wall (MIKSCHY, webs 4).  

As for claim 3, Sano as combined discloses the motor according to claim 1, wherein MIKSCHY teaches said second wall formed by said main body of said stator comprises a magnetic restriction zone formed by at least one wall portion made of at least one slightly magnetic or non-magnetic material (the web portions 4 on first layer 22 are thinner thickness and second layer 23 with air holes which result magnetic restriction). 

As for claim 8, Sano as combined discloses the motor according to claim 1, wherein MIKSCHY teaches said second wall formed by said main body of said stator comprises a magnetic restriction zone (web 4) formed by at least one zone thinner than said second wall (as recess 24). 

As for claim 9, Sano as combined discloses the motor according to claim 8, wherein MIKSCHY teaches said magnetic restriction zone is formed on an inner face (recess 24) of said second wall oriented toward said rotor.

As for claim 10, Sano as combined discloses the motor according to claim 8, wherein MIKSCHY discloses said thinner zone (4, 24) is produced by a grooving. “produced by a grooving” is a product by process claim. The limitation has been considered but only limitations directed to the structure of the product have been given patentable weight. The process steps, because they do not define specific structural features, have not been given patentable weight. MPEP 2113. 

As for claim 11, Sano as combined discloses the motor according to claim 8, wherein MIKSCHY further discloses said thinner zone (4, 24, Fig. 2) is produced by a groove on an inner face of said main body of said stator and a grooving (24) positioned on an outer face of said main body of said stator.  

As for claim 12, Sano as combined discloses the motor according to claim 1, wherein said rotor is positioned within said stator (both Sano and MIKSCHY).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834